       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page11ofof11
                                                                        11



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

UNITED STATES OF AMERICA,

       vs.                                                           1:19-CR-320
                                                                     (MAD)
BLAKE SPEARS,

                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

OFFICE OF THE UNITED                                  MICHAEL S. BARNETT, AUSA
STATES ATTORNEY                                       EMILY C. POWERS, AUSA
445 Broadway, Room 218
Albany, New York 12207
Attorneys for the United States

OFFICE OF THE FEDERAL                                 MICHAEL P. MCGEOWN-WALKER,
PUBLIC DEFENDER                                       AFPD
39 North Pearl Street, 5th Floor
Albany, New York 12207
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       On February 16, 2019, Defendant Blake Spears was charged in a criminal complaint with

distribution and possession of child pornography in violation of Title 18, United States Code,

Sections 2252A(a)(2)(A) and 2252A(a)(5)(B). See Dkt. No. 1. On August 29, 2019, a grand jury

returned a four-count indictment against Defendant, charging sexual exploitation of a child in

violation of Title 18, United States Code, Sections 2251(a) and (e), distribution of child

pornography in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1), and
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page22ofof11
                                                                        11



two counts of possession of child pornography in violation of Title 18, United States Code,

Sections 2252A(a)(5)(B) and (b)(2). See Dkt. No. 13.

       Currently before the Court is Defendant's motion to dismiss Count 1 of the indictment.

See Dkt. No. 31.

                                       II. BACKGROUND

       According to the Government, on or about December 1, 2018, Defendant employed, used,

persuaded, induced, enticed, and coerced a minor, V-1, a child born in 2008, to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct, where the visual

depictions were produced using material that had been mailed, shipped and transported in and

affecting interstate and foreign commerce. See Dkt. No. 34 at 3. Specifically, a portable USB

drive was found in Defendant's residence, and contained the two recordings at issue, each of

which are less than fifteen seconds in length. See id.

       The first video is described by the Government as follows:

               A video, denoted by a designation of 2c0d0d99-109e-45a5-a331-
               dbbf668d3052 shown in the lower left of the video, is a recording of
               a child sleeping in bed, at nighttime. The child is under a white
               comforter with only his/her face exposed. His/her face is the focal
               point of the video. The camera then moves down and the
               defendant's penis is in view. The defendant is standing right next to
               the bed and is masturbating his penis while standing over the child.
               At no time, in the video, does the defendant make contact with the
               child.

Dkt. No. 34 at 2. The second video is described by the Government as follows:

               A video, denoted by a designation of 2e0aa601-1e03-455a-82f7-
               ca39b29bc77f shown in the lower left of the video, is another
               recording of the same child who was depicted in the previously
               described video. He/she is under a white comforter with only
               his/her face exposed, sleeping, at nighttime. His/her face is the
               focal point of the video; the child squints their eyes in this video.
               The camera then moves down and the defendant's penis is in view

                                                  2
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page33ofof11
                                                                        11



               along with the child's face. The defendant is masturbating his penis
               while standing over the child. At no time, in the video, does the
               defendant make contact with the child.

Id. at 2–3.1

        Defendant was indicted on August 29, 2019, and charged with sexual exploitation of a

child in violation of 18 U.S.C. §§ 2251(a) and (e), distribution of child pornography in violation

of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), and possession of child pornography in violation of

18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2). See Dkt. No. 13.

                                        III. DISCUSSION

        Defendant focuses his arguments on Count 1, which charges:

               On or about December 1, 2018, in Albany County in the Northern
               District of New York, the defendant, BLAKE SPEARS, did
               employ, use, persuade, induce, entice and coerce a minor, that is V-
               1, a child born in 2008 whose identity is known to the grand jury, to
               engage in sexually explicit conduct for the purpose of producing
               visual depictions of such conduct, where the visual depictions were
               produced using material that had been mailed, shipped and
               transported in and affecting interstate and foreign commerce by any
               means, in violation of Title 18, United States Code, Section 2251(a)
               and (e).

Dkt. No. 13 at 1.

        Count 1 contains the elements of a Section 2251(a) sexual exploitation offense in that it

alleges that Defendant used a minor (V-1) to engage in sexually explicit conduct for the purpose

of producing visual depictions of such conduct where the visual depictions were produced using

materials that had been transported in interstate commerce. Section 2251(a) states, in part:

               Any person who . . . uses . . . any minor to engage in . . . any
               sexually explicit conduct for the purpose of producing any visual


        The Court reviewed both video recordings at issue, which were submitted as Exhibit 2 to
        1


the Government's response in opposition to Defendant's motion to dismiss Count 1 of the
indictment. See Dkt. No. 34.
                                                 3
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page44ofof11
                                                                        11



               depiction of such conduct . . . shall be punished as provided under
               subsection (e), if such person knows or has reason to know that such
               visual depiction will be transported or transmitted using any means
               or facility of interstate or foreign commerce or in or affecting
               interstate or foreign commerce or mailed, if that visual depiction
               was produced or transmitted using materials that have been mailed,
               shipped, or transported in or affecting interstate or foreign
               commerce by any means, including by computer, or if such visual
               depiction has actually been transported or transmitted using any
               means or facility of interstate or foreign commerce or in or affecting
               interstate or foreign commerce or mailed.

18 U.S.C. § 2251(a). Defendant moves to dismiss Count 1 of the indictment because: (1) the

video evidence relied upon by the Government does not depict sexually explicit conduct; and (2)

the minor was not used to engage in sexually explicit conduct. See Dkt. No. 31-1. The Court will

address both arguments below.

A.     Whether There Was a Depiction of "Sexually Explicit Conduct"

       Defendant argues that there was no sexually explicit conduct in the video recordings at

issue because none of the factors enumerated in United States v. Dost are present. See Dkt. No.

31-1 at 3. The Dost court devised six guiding factors to aid the trier of fact in determining

"whether a visual depiction of a minor constitutes lascivious exhibition of the genitals or pubic

area." United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986), aff'd sub nom. United States

v. Wiegand, 812 F.2d 1239 (9th Cir. 1987). These factors ask the trier of fact to consider:

               1) whether the focal point of the visual depiction is on the child's
               genitalia or pubic area;

               2) whether the setting of the visual depiction is sexually suggestive,
               i.e., in a place or pose generally associated with sexual activity;

               3) whether the child is depicted in an unnatural pose, or in
               inappropriate attire, considering the age of the child;

               4) whether the child is fully or partially clothed, or nude;


                                                  4
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page55ofof11
                                                                        11



               5) whether the visual depiction suggests sexual coyness or a
               willingness to engage in sexual activity;

               6) whether the visual depiction is intended or designed to elicit a
               sexual response in the viewer.

Id. "The Dost court explicitly noted that other factors may be relevant depending on the particular

case, and that 'a visual depiction need not involve all of these factors to be "lascivious exhibition

of the genitals or pubic area." The determination will have to be made based on the overall

content of the visual depiction, taking into account the age of the minor.'" United States v.

Goodale, 831 F. Supp. 2d 804, 809 (D. Vt. 2011) (quoting Dost, 636 F. Supp. at 832).

       The Dost factors are not binding in the Second Circuit. "The factors 'are not mandatory,

formulaic or exclusive,' and this Circuit has acknowledged other courts' criticisms that the factors

'sweep too narrowly' and thus 'might prove too generous to defendants.'" Goodale, 831 F. Supp.

2d at 809 (quoting United States v. Rivera, 546 F.3d 245, 250–53 (2d Cir. 2008)). Indeed, the

Circuit "cautions against mechanical application of the Dost factors to every case." Id. (citing

Rivera, 546 F.3d at 252–53 (explaining that the Dost factors do not purport to be definitional and

that other factors may be relevant depending on the particular case)). "Nonetheless, 'the Dost

factors impose useful discipline on the jury's deliberations. They may do so imperfectly, but they

have not been much improved on.'" Id. (quoting Rivera, 546 F.3d at 253).

       Even when considering the video evidence under the Dost factors, the Court finds that a

reasonable jury could find that the videos at issue meet at least two of the Dost factors listed

above – specifically, factors two and six. First, a reasonable jury could conclude that "'the setting

of the [videos] is sexually suggestive, that is, in a place or pose generally associated with sexual

activity.'" United States v. Lohse, 993 F. Supp. 2d 947, 953 (N.D. Iowa 2014) (quotation omitted).

While Defendant argues that the minor, lying on a bed asleep, under blankets, "does not comport

                                                   5
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page66ofof11
                                                                        11



with the normal . . . meaning of a bed as a sexually suggestive place," Dkt. No. 31-1 at 4, "[b]eds

and mattresses are often associated with sexual activity" and "the setting of a bed, by itself, is

some evidence of lasciviousness. . . . " United States v. Villard, 885 F.2d 117, 124 (3d Cir. 1989);

see also United States v. Steen, 634 F.3d 822, 827 (5th Cir. 2011) ("Traditional settings that meet

this standard are beds or bedrooms"); United States v. Franz, 772 F.3d 134, 157 (3d Cir. 2014)

("[T]he image depicts a child in a bedroom, sitting on a bed, thus placing the image in a sexually

suggestive setting").

       The final Dost factor asks "whether visual depiction is intended or designed to elicit a

sexual response in the viewer." Dost, 636 F. Supp. at 832. "Numerous circuits have 'concluded

that depictions of otherwise innocent conduct may in fact constitute a "lascivious exhibition of the

genitals or pubic area" of a minor based on the actions of the individual creating the depiction.'"

United States v. Hillie, 289 F. Supp. 3d 188, 200 (D.D.C. 2018) (quoting United States v. Holmes,

814 F.3d 1246, 1251–52 (11th Cir. 2016)); see also, e.g., United States v. Johnson, 639 F.3d 433,

440 (8th Cir. 2011) ("The fact that the young women in the videos were not acting in an obviously

sexual manner . . . does not necessarily indicate that the videos themselves were not or were not

intended to be lascivious. . . . Thus, even images of children acting innocently can be considered

lascivious if they are intended to be sexual"). "An inference of lasciviousness based on the

videographer's intent is particularly appropriate where the images are captured in secret and

without the victim's knowledge, because in such cases — especially situations involving minors

— it is less likely that the victim will be engaging in what is traditionally considered sexually

explicit conduct." Hillie, 289 F. Supp. 3d at 200 (citing United States v. Helton, 302 Fed. Appx.

842, 844, 849 (10th Cir. 2008) (holding that a secretly-recorded videotape depicting a minor

wearing underpants in a bathroom constituted "a lascivious exhibition of the genitals" because the

                                                   6
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page77ofof11
                                                                        11



court's sole "task is simply to determine whether [the defendant] intended the videotape he

produced to elicit a sexual response in the viewer"); Holmes, 814 F.3d at 1252 ("The Eighth,

Ninth, and Tenth Circuits have each confronted this same question[, and, i]n considering whether

an image constitutes a lascivious exhibition, those courts have looked to the intent of the producer

or editor of an image")).

       This Court notes that, "'whether a video is, objectively, a "lascivious exhibition" depends

on the content of the video itself and not on the sexual predilection of its creator. It follows that

the jury may not find a film to be a "lascivious exhibition" – and therefore sexually explicit –

based solely on the defendant's intent in creating the video.'" United States v. Schohn, No. 19-CR-

139, 2020 WL 888923, *5 (W.D.N.Y. Jan. 2, 2020) (quoting United States v. Spoor, 904 F.3d

141, 150–51 (2d Cir. 2018) (emphasis in original)). "Nevertheless, 'the subjective intent of the

photographer can be relevant to whether a video or photograph is child pornography. . . . [T]he

child pornography laws are directed at preventing the psychological, emotional, and mental harm

to a child of being used as a sexual object, to gratify the lust of another – either the viewer or the

photographer.'" Id. at *6 (quoting Spoor, 904 F.3d at 151).

       "The need to account for the intent of the person who creates the image is clear; '[t]o find

otherwise would ignore the obvious exploitative nature of the depiction and require the child to

exhibit lust, wantonness, sexual coyness[,] or other inappropriate precocity[,]' which 'would

pervert both the language and the logic of the legislation and the case law.'" Hillie, 289 F. Supp.

3d at 200-01 (quoting United States v. Wolf, 890 F.2d 241, 246 (10th Cir. 1989)) (other citation

omitted); see also United States v. Horn, 187 F.3d 781, 790 (8th Cir. 1999) ("The 'lascivious

exhibition' is not the work of the child, whose innocence is not in question, but of the producer or

editor of the video"); Wiegand, 812 F.2d at 1244 ("[L]asciviousness is not a characteristic of the

                                                   7
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page88ofof11
                                                                        11



child photographed but of the exhibition which the photographer sets up for an audience that

consists of himself or like-minded pedophiles"). "Stated simply, to use a minor in a

sexually-exploitative manner in violation of 18 U.S.C. § 2251, a defendant 'need not portray the

victimized child as a temptress.'" Hillie, 289 F. Supp. 3d at 201 (quoting Wolf, 890 F.2d at 245).

       Furthermore, some courts have determined that "the question of lasciviousness is not

decided by a bright-line test. Instead, the fact finder must make a totality-of-the-circumstances

inquiry that can only be informed through the context of a trial." Goodale, 831 F. Supp. 2d at

809–10. "This totality-of-the-circumstances inquiry can ask whether the minor is portrayed as a

sexual object." United States v. Osuba, No. 18-CR-344, Dkt. No. 33 at *9 (N.D.N.Y. July 19,

2019) (McAvoy, J.) ("Osuba") (citing Goodale, 831 F. Supp. 2d at 809–10) (explaining that the

jury was instructed to consider the six enumerated Dost factors, as well as an additional factor of

"whether the picture portrays the minor as a sexual object"). Similar to the defendant in Osuba,

here, "the government could establish that V-1 was portrayed as a sexual object in the defendant's

video of him masturbating." Id. Therefore, while it is relevant that V-1 was asleep, under a

comforter, and unaware of Defendant, these facts do not prevent the videos at issue from being

"lascivious" for a number of reasons.

       First, as articulated by the Eighth Circuit in United States v. Lohse, "Dost involved the

allegedly lascivious exhibition of children's genitals, but 'sexually explicit conduct' includes the

lascivious exhibition of the genitals 'of any person.' 18 U.S.C. § 2256(2)(A)(v). Because this case

involved the exhibition of the adult defendant's genitals, many of the Dost factors simply do not

apply." United States v. Lohse, 797 F.3d 515, 520 (8th Cir. 2015) (collecting cases). Indeed,

"sexually explicit conduct" is defined as including the "lascivious exhibition of the genitals or

pubic area of any person." 18 U.S.C. § 2256(2)(A)(v). Courts in this District have held that

                                                   8
       Case
        Case3:20-mj-03223-KAR
             1:19-cr-00320-MAD Document
                                Document10-1
                                         37 Filed
                                             Filed05/27/20
                                                   12/21/20 Page
                                                             Page99ofof11
                                                                        11



"[u]nder a plain reading of § 2256(2)(A)(v), it [is] not necessary that the displayed genitalia be

that of the child. Here, the defendant's displaying of his genitals while he masturbated is

sufficient evidence supporting this element of the charge." Osuba, No. 18-cr-344, Dkt. No. 33 at

*8. There is no requirement that the videos exhibit V-1's genitals, as well.

       Second, "the fourth Dost factor allows the jury to consider 'whether the child is fully or

partially clothed, or nude.' The fact that this is but one of many factors suggests that the degree to

which a child is clothed is not dispositive of whether a photograph depicting that child constitutes

a 'lascivious exhibition.'" Lohse, 993 F. Supp. 2d at 955 (quoting Dost, 636 F. Supp. at 832).

       Finally, as discussed previously, "even photographs of children acting innocently — e.g.,

children clothed and sleeping — can become 'lascivious' based on the conduct of the person

producing the photographs." Id. (collecting cases). A reasonable jury could conclude that

Defendant "used a child in producing [videos] that were made lascivious by [the defendant's]

conduct, rather than the child's." Id.

       Therefore, in this Court's view, the Dost factors and a totality-of-circumstances inquiry

could permit a reasonable jury to conclude that Defendant created visual depictions that would

satisfy the child pornography statute at issue.

B.     Whether The Minor Was "Used" to Engage in Sexually Explicit Conduct

       Defendant contends that the minor, V-1, was not used to engage in sexually explicit

conduct because he/she "was not touched, manipulated, posed, or involved." Dkt. No. 31-1 at 6.

Defendant claims that because the minor was asleep, not touched, manipulated, or positioned, and

Defendant stood away from the minor, that this behavior "lacks any serious other involvement,"

and "amounts to no more than adult nudity with a child in the background." Id. at 7.



                                                  9
      Case
       Case3:20-mj-03223-KAR
            1:19-cr-00320-MAD Document
                               Document10-1
                                        37 Filed
                                            Filed05/27/20
                                                  12/21/20 Page
                                                            Page10
                                                                 10ofof11
                                                                        11



       The Second Circuit has held that "'a defendant can be found to have "used" a minor to

produce child pornography if the minor serves as the subject of the illicit photographs taken by the

defendant.'" United States v. Broxmeyer, 616 F.3d 120, 126 (2d Cir. 2010) (emphasis omitted)

(quoting United States v. Sirois, 87 F.3d 34, 43 (2d Cir. 1996)). While Defendant contends that

V-1 was effectively uninvolved because he/she was asleep and Defendant stood away from the

minor, courts have rejected this argument in cases factually similar to the video evidence before

this Court. For example, in United States v. Lohse, the Eighth Circuit rejected a defendant's

argument that the government failed to prove that an alleged victim was "use[d] to engage in"

sexually explicit conduct under § 2251(a) because "a jury might find that [the alleged victim's]

role in the [ ] photographs was that of an inanimate body for [the defendant] to act upon in

exhibiting his genitals" and that "a reasonable jury could conclude that [the defendant] quite

literally used [the alleged victim] as a sexual object in orchestrating the [ ] photographs." Lohse,

797 F.3d at 521 (internal quotations omitted). Furthermore, in United States v. Finley, the Third

Circuit highlighted that "[i]t would be absurd to suppose that Congress intended the statute to

protect children actively involved in sexually explicit conduct, but not protect children who are

passively involved in sexually explicit conduct while sleeping, when they are considerably more

vulnerable." United States v. Finley, 725 F.3d 483, 495 (3d Cir. 2013); see also United States v.

Levy, 594 F. Supp. 2d 427, 443 (S.D.N.Y. 2009) ("As a matter both of common sense and public

policy, the statute must be construed to protect all children, including those who are unaware of

what they are doing or what they are being subjected to, whether because they are sleeping or

under the influence of drugs or alcohol or simply because of their age").

       As has been held previously in this District, "the absence of physical contact between [a

defendant and an alleged victim] in the video does not separate this case from the primary holding

                                                 10
      Case
       Case3:20-mj-03223-KAR
            1:19-cr-00320-MAD Document
                               Document10-1
                                        37 Filed
                                            Filed05/27/20
                                                  12/21/20 Page
                                                            Page11
                                                                 11ofof11
                                                                        11



of Lohse. On the basis of the video, a Section 2251(a) 'use' violation can be established even

though [the alleged victim] was unaware of, and did not actively participate in, [the defendant's]

alleged sexually explicit conduct." Osuba, No. 18-cr-344, Dkt. No. 33 at *11 (internal citation

omitted). Based on the foregoing, the Court finds that it is possible that a reasonable jury could

conclude that Defendant used V-1's presence on the bed to produce visual depictions that were

sexually suggestive and were designed to elicit a sexual response in the viewer. This satisfies the

broad interpretation of the term "use" in Section 2251(a). See, e.g., United States v. Wright, 774

F.3d 1085, 1089 (6th Cir. 2014) (affirming lower court's ruling when "[t]he district court agreed

with the Second, Fourth, and Eighth Circuits, that the 'use' element is satisfied if a minor is

photographed in order to create pornography"). Thus, Defendant's motion to dismiss Count 1 of

the indictment is denied.

                                        IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's motion to dismiss Count 1 of the Indictment is DENIED; and

the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 27, 2020
       Albany, New York




                                                  11
